


Exhibit 10.8.4
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
This Amended and Restated Executive Employment Agreement (this “Agreement”),
dated as of June 19, 2015 (the “Effective Date”), is entered into by and among
InvenTrust Properties Corp. (formerly Inland American Real Estate Trust, Inc.)
(the “Company”) and Scott W. Wilton (“Executive”). This Agreement amends and
restates in its entirety the Prior Agreement (as defined below) effective as of
the Effective Date.


RECITALS:


WHEREAS, the Company and Executive previously entered into that certain
Executive Employment Agreement, dated July 1, 2014 (the “Prior Agreement”); and


WHEREAS, the Company and Executive wish to amend and restate the Prior Agreement
to provide for the continued employment of Executive as the Executive Vice
President, General Counsel and Secretary of the Company on the terms and
conditions set forth herein, effective as of the Effective Date.


NOW, THEREFORE, in consideration of the covenants herein contained and the
employment of Executive and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties agree as follows:
1.    Position. The Company will employ Executive as its Executive Vice
President, General Counsel and Secretary. The principal location of Executive’s
employment shall be at the Company’s principal executive office located in Oak
Brook, Illinois, although Executive understands and agrees that Executive will
be required to travel from time to time for business reasons. Executive agrees
to devote Executive’s full working time and attention to the Company and to act
at all times in the best interests of the Company. Executive will have such
duties, responsibilities and authority as are consistent with Executive’s
position. Executive shall report to the President and Chief Executive Officer of
the Company. Executive agrees to perform Executive’s duties and responsibilities
to the Company faithfully, competently, diligently and to the best of
Executive’s ability, and subject to, and in accordance with, all of the
policies, rules and regulations from time to time applicable to employees of the
Company. Executive further agrees to execute any additional documents as the
Company may from time to time reasonably request Executive and other similarly
situated executives to sign regarding such policies, rules and regulations of
the Company, provided that any such additional documents shall not be
inconsistent with the terms of this Agreement. However, Executive may devote
reasonable time to supervision of Executive’s personal investments, charitable
activities, speaking or teaching engagements, and membership on other boards of
directors, provided that such activities do not interfere or conflict in any
material way with Executive’s duties and responsibilities or the business of the
Company, and provided further that, Executive may not serve on the board of
directors of any for-profit company without the Board’s written consent. The
time involved in such activities shall not be treated as vacation time.
Executive shall be entitled to keep any amounts paid to Executive in connection
with such activities (e.g., director fees and honoraria).



--------------------------------------------------------------------------------




2.    Compensation and Benefits.
(a)    Base Salary. During the “Term” (as defined in Section 3 below), the
Company will pay to Executive a base salary at a rate of $395,000 per annum,
which may be reviewed and increased (but not decreased) from time to time in the
normal course of business (such annual salary, as in effect from time to time,
to be referred to herein as “Base Salary”). Executive’s Base Salary will be
payable in accordance with the Company’s normal payroll practices.
(b)    Annual Performance Bonus. For the period from January 1, 2015 through
December 31, 2015 and during each subsequent twelve (12)-month period while
Executive remains employed with the Company (each, a “Performance Period”),
Executive will be eligible to receive an annual performance bonus award payable
in cash in an amount determined by the Compensation Committee (the “Compensation
Committee”) of the Board of Directors of the Company (the “Board”) based upon
the achievement of performance criteria established and approved by the
Compensation Committee with respect to such twelve (12)-month period (the
“Annual Bonus”). The bonus program to be established by the Compensation
Committee or the Board will include threshold, target and maximum levels.
Executive will be eligible to receive an annual target bonus no less than eighty
percent (80%) of Executive’s Base Salary (“Target Bonus”) with threshold and
maximum bonus levels to be determined on an annual basis by the Compensation
Committee in good faith, with the actual bonus that becomes payable to be based
on the actual achievement of the applicable performance criteria as determined
by the Compensation Committee. In the event of a Change in Control or a
Qualified Event during a Performance Period, Executive will be eligible to
receive an Annual Bonus equal to the target Annual Bonus for the year in which
such Change in Control or Qualified Event occurs, pro-rated for the portion of
the Performance Period that elapsed prior to the occurrence of such Change in
Control or Qualified Event. Any Annual Bonus shall be paid to Executive in a
lump sum as soon as reasonably practicable, but in no event later than March 15,
following the end of the applicable fiscal year.
(c)    Employee Benefits. Executive is also eligible for the benefit plans and
employment policies offered by the Company to other senior level executives
under the same terms and conditions offered to senior level executives, subject
to and on a basis consistent with the terms, conditions, and overall
administration of such benefit plans. During the Term, Executive will accrue
vacation with pay at an annual accrual rate consistent with the Company’s policy
in effect from time to time.
(d)    Reservation of Rights. Notwithstanding the foregoing, the Company may
change, amend, or discontinue any employee benefit plans and policies at any
time in its sole discretion.
(e)    Business Expenses. The Company shall reimburse Executive for reasonable
business expenses incurred by Executive on Company business, pursuant to the
Company’s standard expense reimbursement policy as in effect from time to time.
3.    Term; Termination of Employment. The term of this Agreement (the “Term”)
begins on the Effective Date and will end, along with Executive’s employment
with the Company, on the earliest to occur of the following events.

2

--------------------------------------------------------------------------------




(a)    Notice by Executive. Executive can terminate Executive’s employment and
the Term with Good Reason in accordance with the notice requirement under the
definition of Good Reason under Section 11(e) of this Agreement or without Good
Reason by providing sixty (60) calendar days advance written notice to the
Company of such intent, with the last day of Executive’s employment being the
end of such 60-day notice period. The Company can elect, in its sole discretion,
to have Executive continue to provide services to the Company during some, all
or none of such notice period and can elect, in its sole discretion, whether
such services will be performed on or off Company premises.
(b)    Notice by the Company without Cause. The Company can terminate
Executive’s employment and the Term without Cause by providing sixty (60)
calendar days’ advance written notice to Executive of such intent, with the last
day of Executive’s employment being the end of such 60-day notice period. At the
Company’s option, it may place Executive on a paid leave of absence for all or
part of such notice period.
(c)    Termination For Cause. The Company can terminate Executive’s employment
and the Term immediately upon notice to Executive if such termination of
employment is for Cause.
(d)    Other Reasons. Executive’s employment and the Term will be terminated
upon Executive’s death or Executive becoming Disabled.
(e)    Certain Payments. Upon Executive’s termination of employment for any
reason, the Company will pay to Executive (a) Executive’s earned but unpaid Base
Salary through the effective date of the termination and (b) any other amounts
due to Executive from the Company or any of its Affiliates thereof as of the
effective date of the termination, such as approved, unreimbursed business
expenses and accrued and unused vacation. Executive’s participation in and
payouts under employee benefit plans of the Company will be governed by the
terms of those plans then in effect.
4.    Severance.
(a)    Termination Without Cause or Resignation for Good Reason other than
within 24 months Following a Change in Control. If Executive’s employment is
terminated by the Company without Cause, and such termination is not on the date
of, or during the twenty-four (24)-month period following, a Change in Control
or a Sale of the Retail Business, or if Executive resigns for Good Reason, and
such termination is not on the date of, or during the twenty-four (24)-month
period following, a Change in Control, then, subject to Section 5 and Section 8,
Executive will receive a payment in an amount equal to one and a half (1.5)
times the sum of (i) Executive’s Base Salary and (ii) Executive’s Target Bonus
for the year in which termination occurs. Such amounts will be payable over a
period of twelve (12) months in equal installments in accordance with the
Company’s normal payroll practices, commencing within sixty (60) calendar days
following Executive’s separation from service.
(b)    Termination Without Cause or Resignation for Good Reason Following a
Change in Control. If Executive’s employment is terminated by the Company
without

3

--------------------------------------------------------------------------------




Cause, and such termination is on the date of, or during the twenty-four- (24-)
month period following, a Change in Control or a Sale of the Retail Business, or
if Executive resigns for Good Reason, and such termination is one the date of,
or during the twenty-four- (24-) month period following, a Change in Control,
then, subject to Section 5 and Section 8, Executive will receive a lump sum
payment equal to two and a half (2.5) times the sum of (i) Executive’s Base
Salary and (ii) Executive’s Target Bonus for the year in which termination
occurs. Such lump sum amounts will be payable within sixty (60) calendar days
following Executive’s separation from service.
(c)    Benefit Continuation. If Executive is entitled to severance payments
under either Section 4(a) or 4(b) hereof, the Company shall, at the Company’s
expense, for the period ending on the earliest of (A) 18 months following the
termination of Executive’s employment with the Company, or (B) the date
Executive becomes eligible to be covered under any other group health plan (as
an employee or otherwise) that does not contain any exclusion or limitation with
respect to any preexisting condition which would actually limit Executive’s
coverage under such plan (the “Benefit Continuation Period”), provide medical
insurance benefit coverage in coordination with the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) by paying
directly or reimbursing Executive for the applicable coverage premiums, provided
that (i) Executive completes and timely files all necessary COBRA election
documentation, which will be sent to Executive after the last day of employment
and (ii) Executive continues to make all required premium payments required by
COBRA. In the event such premium payments or reimbursements by the Company, by
reason of change in the applicable law, may, in the reasonable view of the
Company, result in tax or other penalties on the Company, this provision shall
terminate and Executive and the Company shall, in good faith, negotiate for a
substitute provision that would not result in such tax or other penalties.
(d)    Except as provided in Sections 4(c) and 8, the Company’s obligation to
make payments and provide benefits under this Agreement and otherwise to perform
its obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against Executive or others. In no event shall Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement, and such
amounts shall not be reduced whether or not Executive obtains other employment.
5.    Conditions to Receiving Severance. The receipt of any severance or other
benefits pursuant to Section 4 will be subject to Executive signing, returning
to the Company and not revoking, a general release agreement, in a form of
agreement generally used by the Company for such purposes, releasing the Company
and its Affiliates from any and all claims Executive may have arising out of
Executive’s employment, or termination thereof (the “Release Agreement”) and
such Release Agreement becoming effective no later than fifty-five (55) calendar
days following Executive’s termination of employment; provided, however, that in
the event such fifty-five (55) calendar day period straddles two taxable years,
the payments described in Section 4 shall not commence until the later of the
two taxable years; and provided further that the general release agreement and
any accompanying separation agreement shall have no greater obligations or more
limiting post-employment restrictions than are expressly set forth in this
Agreement.

4

--------------------------------------------------------------------------------




6.    Executive Covenants. Executive acknowledges that the covenants contained
in Section 6 of this Agreement survive the termination of the Term and that the
consideration noted in Section 2, as well as Executive’s employment, is
sufficient compensation for such covenants. For purposes of this Section 6,
“Company” means the Company and its subsidiaries, parent companies and
affiliated companies.
(a)    Nondisclosure of Confidential Information. “Confidential Information”
means data and information relating to the business of the Company, which is
disclosed to or created by Executive, or of which Executive becomes aware as a
consequence of Executive’s relationship with the Company, that has value to the
Company and is not generally known to competitors of the Company. Subject to the
foregoing, Confidential Information includes, but is not limited to, business
development, marketing and sales programs, customer, potential customer and
supplier/vendor information, customer lists, employee information, marketing
strategies, Company financial results, information related to mergers and
acquisitions, pricing information, personnel information, financial data,
regulatory approval strategies, investigative records, research, marketing
strategy, testing methodologies and results, computer programs, programs and
protocols, and related items used by the Company in its business, whether
contained in written form, computerized records, models, prototypes or any other
format, and any and all information obtained in writing, orally or visually
during visits to offices of the Company. Confidential Information shall not
include any information that (A) is or becomes generally available to the public
other than as a result of an unauthorized disclosure, (B) has been independently
developed and disclosed by others without violating this Agreement, or (C)
otherwise enters the public domain through lawful means. Executive acknowledges
that Executive will continue to receive and develop Confidential Information of
the Company as a necessary part of Executive’s job. Executive agrees that while
employed by the Company, Executive will continue to benefit and add to the
Company goodwill with its clients and in the marketplace generally. Executive
further agrees that the loss of such clients will cause the Company significant
and irreparable harm and that the restrictions on Executive’s use of such
Confidential Information are reasonable and necessary to protect the Company’s
legitimate business interests in its Confidential Information. Accordingly,
Executive will not at any time during Executive’s employment by the Company, and
for so long thereafter as the pertinent information or documentation constitutes
Confidential Information as defined above, use or disclose to others any
Confidential Information, except as specifically authorized in a signed writing
by the Company or in the performance of work assigned to Executive by the
Company. The covenants made by Executive herein are in addition to, and not
exclusive of, any and all other rights to which the Company is entitled under
federal and state law, including, but not limited to, rights provided under
copyright and trade secret laws, and laws concerning fiduciary duties. Executive
hereby agrees not to disclose, copy, or remove from the premises of the Company
any documents, records, tapes or other media or format that contain or may
contain Confidential Information, except as required by the nature of
Executive’s duties for the Company. Nothing set forth in this Section 6(a) shall
be interpreted to prohibit Executive from making truthful statements when
required by law, subpoena or court order and/or from responding, to the extent
legally required, to any inquiry by any government organization; provided that,
if Executive is required by law or a court or administrative order to disclose
any such Confidential Information, Executive shall promptly notify the Company
of such requirement and provide the Company with a copy of any court or
administrative order or of any law which in Executive’s opinion requires such
disclosure and, if the

5

--------------------------------------------------------------------------------




Company so elects, permit the Company an adequate opportunity, at its own
expense, to contest such law or court order.
(b)    Return of Company Property. Promptly following the end of the Term, or at
any time at the request of the Company, Executive will return to the Company all
Confidential Information, physical property of the Company and any information
relating to the clients or customers of the Company that Executive may possess
or have under Executive’s control, together with all copies thereof, including
but not limited to company hardware, records, memoranda, notes, plans, reports,
computer tapes, software and other documents and data containing confidential
information. Notwithstanding the foregoing, Executive may retain Executive’s
rolodex and similar electronic phone directories (collectively, the “Rolodex”)
to the extent the Rolodex does not contain information other than name, address,
telephone number and similar information, provided that, at the request of the
Company, Executive shall provide the Company with a copy of the Rolodex
(c)    Employee and Independent Contractor Nonsolicitation and Noninterference.
During the Term and for 3 years following the termination of Executive’s
employment for any reason or no reason by either the Company or Executive,
Executive will not, directly or indirectly (i) recruit, hire, retain or attempt
to recruit, hire or retain, any then-current employee or independent contractor
of the Company or any former employee who was employed by the Company within the
prior six (6) months, for employment or engagement with an entity other than the
Company, or (ii) entice or attempt to persuade the Company’s then-current
employee or independent contractor to leave employment or engagement with the
Company; provided, that it shall not be a violation of this Section 6(c) if
following Executive’s employment with the Company, Executive is employed by
another entity who hires a non-executive employee without Executive’s input,
assistance or knowledge.
(d)    Nondisparagement. Executive shall not make, and the Company shall
instruct each member of the Board and each executive officer of the Company not
to make, or cause to be made, during the Term and at all times thereafter, any
statement or communicate any information (whether oral or written) that
disparages the Company or Executive, respectively, including, with respect to
Executive’s obligations, the Company’s subsidiaries or parent companies or any
of their respective officers, directors, board members, investors, shareholders,
agents or employees. Nothing set forth in this Section 6(d) shall be interpreted
to prohibit Executive, the Board or any executive officer of the Company from
making truthful statements (i) when required by law, subpoena or court order
and/or from responding, to the extent legally required, to any inquiry by any
government organization, or (ii) in direct rebuttal to a statement made in
violation of this Section 6(d).
(e)    Reasonableness. Executive acknowledges that the provisions contained in
this Section 6 are reasonable and necessary to protect the Company’s interests
in its good will, business relationships, and confidential information and that
the Company will suffer substantial harm if Executive engages in any of the
prohibited activities. Executive warrants that no provision of this Section 6
will work to prevent Executive from earning a living.

6

--------------------------------------------------------------------------------




(f)    Enforcement. It is the desire and intent of the parties hereto that the
provisions of Section 6 of this Agreement be construed independently of one
another to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought. Each restriction
contained in this Section 6 is intended to be severable, and the
unenforceability of any such provision shall not affect the enforceability of
any other provision of Section 6. The Company shall be entitled to all rights
and remedies as set forth in this Section 6 until the expiration of the
covenants contained herein in accordance with their terms. The parties agree and
acknowledge that damages will be difficult, if not impossible, to calculate in
the event of a breach, or threatened breach, of any of the provisions of this
Section 6 and, in any event, damages will be an insufficient remedy in the event
of such breach. Accordingly, the parties agree that the Company shall, in
addition to all other remedies, be entitled to injunctive relief in the event of
any breach of the provisions of this Section 6.
7.    Parachute Payment Limitations. Notwithstanding anything to the contrary
contained herein (or any other agreement entered into by and between Executive
and the Company or any incentive arrangement or plan offered by the Company), in
the event that any amount or benefit paid or distributed to Executive pursuant
to this Agreement, taken together with any amounts or benefits otherwise paid to
Executive by the Company (collectively, the “Covered Payments”), would
constitute an “excess parachute payment” as defined in Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), and would thereby
subject Executive to an excise tax under Section 4999 of the Code (an “Excise
Tax”), the provisions of this Section 7 shall apply. If the aggregate present
value (as determined for purposes of Section 280G of the Code) of the Covered
Payments exceeds the amount which can be paid to Executive without Executive
incurring an Excise Tax, then, solely to the extent that Executive would be
better off on an after tax basis by receiving the maximum amount which may be
paid hereunder without Executive becoming subject to the Excise Tax, the amounts
payable to Executive under this Agreement (or any other agreement by and between
Executive and the Company or pursuant to any incentive arrangement or plan
offered by the Company) shall be reduced (but not below zero) to the maximum
amount which may be paid hereunder without Executive becoming subject to the
Excise Tax (such reduced payments to be referred to as the “Payment Cap”). The
determination of whether Covered Payments would result in the application of the
Excise Tax, and the amount of reduction that is necessary so that no such Excise
Tax would be applied, shall be made, at the Company’s expense, by the
independent accounting firm employed by the Company immediately prior to the
occurrence of the Change in Control. In the event Executive receives reduced
payments and benefits as a result of application of this Section 7, Executive
shall have the right to designate which of the payments and benefits otherwise
set forth herein (or any other agreement between the Company and Executive or
any incentive arrangement or plan offered by the Company) shall be received in
connection with the application of the Payment Cap, subject to the following
sentence. Reduction shall first be made from payments and benefits which are
determined not to be nonqualified deferred compensation for purposes of Section
409A of the Code, and then shall be made (to the extent necessary) out of
payments and benefits that are subject to Section 409A of the Code and that are
due at the latest future date.
8.    Recoupment. Notwithstanding any other provision of this Agreement to the
contrary, Executive acknowledges that Executive will be subject to recoupment
policies adopted by the Company, including any policy adopted pursuant to the
requirements of the Dodd-Frank

7

--------------------------------------------------------------------------------




Wall Street Reform and Consumer Protection Act or other law or the listing
requirements of any national securities exchange on which the Shares of the
Company may be listed.
9.    Tax Withholding. Executive shall be liable for all income taxes incurred
with respect to all benefits provided under this Agreement. All payments
required to be made to Executive under this Agreement shall be subject to
withholding of amounts relating to income tax, excise tax, employment tax and
other payroll taxes to the extent the Company determines is required to be
withheld pursuant to applicable law or regulation.
10.    Section 409A of the Internal Revenue Code. It is the intent of the
parties that payments and benefits under this Agreement comply with, or be
exempt from, Section 409A of the Code and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted and administered consistent with
such intent.  With respect to expenses eligible for reimbursement under the
terms of this Agreement: (i) the amount of such expenses eligible for
reimbursement in any taxable year shall not affect the expenses eligible for
reimbursement in another taxable year; and (ii) any reimbursements of such
expenses shall be made no later than the end of the calendar year following the
calendar year in which the related expenses were incurred, except, in each case,
to the extent that the right to reimbursement does not provide for a “deferral
of compensation” within the meaning of Section 409A of the Code. In addition,
Executive’s right to reimbursement (or in-kind benefits) cannot be liquidated or
exchanged for any other benefit or payment. Notwithstanding anything contained
herein to the contrary, to the extent required to avoid accelerated taxation or
tax penalties under Section 409A of the Code, Executive shall not be considered
to have terminated employment for purposes of this Agreement and no payments
shall be due to Executive under this Agreement that are payable upon Executive’s
termination of employment until Executive would be considered to have incurred a
“separation from service” from the Company within the meaning of Section 409A of
the Code. In addition, for purposes of this Agreement, each amount to be paid or
benefit to be provided to Executive pursuant to this Agreement shall be
construed as a separate identified payment for purposes of Section 409A of the
Code and any payments described herein that are due within the “short term
deferral period” as defined in Section 409A of the Code shall not be treated as
deferred compensation unless applicable law requires otherwise. Notwithstanding
anything contained herein to the contrary, if Executive is a “specified
employee,” as defined in Section 409A of the Code, as of the date of Executive’s
separation from service, then to the extent any amount payable under this
Agreement (i) constitutes the payment of nonqualified deferred compensation,
within the meaning of Section 409A of the Code, (ii) is payable upon Executive’s
separation from service and (iii) under the terms of this Agreement would be
payable prior to the six-month anniversary of Executive’s separation from
service, such payment shall be delayed until the earlier to occur of (A) the
six-month anniversary of the separation from service or (B) the date of
Executive’s death.
11.    Definitions. For the purposes of this Agreement, the following terms
shall be defined as set forth below:
(a)    “Affiliate” means any domestic or foreign individual, partnership,
corporation, limited liability company, association, joint stock company, trust,
joint venture, unincorporated organization or governmental entity that, directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with, the Company.

8

--------------------------------------------------------------------------------




(b)    “Cause” means any of the following:
i.the willful fraud or material dishonesty of Executive in connection with the
performance of Executive’s duties to the Company;
ii.the deliberate or intentional failure by Executive to substantially perform
Executive’s duties to the Company (other than Executive’s failure resulting from
Executive’s incapacity due to physical or mental illness or any such actual or
anticipated failure after Executive’s issuance of a Notice of Termination for
Good Reason) after a written notice is delivered to Executive by the Company,
which demand specifically identifies the manner in which the Company believes
Executive has not substantially performed Executive’s duties;
iii.willful misconduct by Executive that is materially detrimental to the
reputation, goodwill or business operations of the Company or any Affiliate;
iv.willful disclosure of the Company’s Confidential Information or trade
secrets;
v.a breach of Section 6(a), (b), or (c) or Section 18 of this Agreement; or
vi.the conviction of, or plea of nolo contendere to a charge of commission of, a
felony or crime of moral turpitude by Executive.
For purposes of this Section, no act or failure to act will be considered
“willful,” unless it is done or omitted to be done, by Executive in bad faith or
without reasonable belief that Executive’s action or omission was in the best
interests of the Company. Any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board or based upon the advice of
counsel for the Company will be presumed to be done, or omitted to be done, by
Executive in good faith and in the best interests of the Company.
(c)    “Change in Control” means the first to occur of any of the events set
forth in the following paragraphs; provided, however, that a Qualified Event
shall not constitute a Change in Control:
i.any “person,” as such term is used in Sections 13(d) and 14(d) of the Exchange
Act, other than the Company or an Affiliate or a Company employee benefit plan,
including any trustee of such plan acting as trustee, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s then outstanding securities
entitled to vote generally in the election of directors;
ii.a merger, reverse merger or other business combination or consolidation of
the Company or any direct or indirect subsidiary of the Company with any other
corporation other than an Affiliate, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity)

9

--------------------------------------------------------------------------------




at least fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity outstanding immediately after
such merger, reverse merger, business combination or consolidation;
iii.a majority of the members of the Board is replaced during any twelve
(12)-month period by directors whose appointment or election is not endorsed by
a majority of the Board prior to the date of the appointment or election;
iv.a sale or disposition (other than to an Affiliate) of all or substantially
all of the Company’s assets in any single transaction or series of related
transactions; or
v.the shareholders of the Company or the Board adopts a plan of liquidation.
Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to an amount that provides for a the deferral of compensation
that is subject to Section 409A of the Code, then, to the extent required to
avoid the imposition of additional taxes under Section 409A of the Code, the
transaction or event described in subsection (i), (ii), (iii), (iv) or (v) above
shall only constitute a Change in Control if such transaction also constitutes a
“change in control event” (within the meaning of Section 409A of the Code).
(d)    “Disabled” has the same meaning as provided in the long-term disability
plan or policy maintained by the Company. If no such disability plan or policy
is maintained by the Company, Disabled means Executive is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment, which can be expected to result in death or can
be expected to last for a continuous period of not less than twelve (12) months.
If Executive disputes the Company’s determination of Disability, Executive (or
Executive’s designated physician) and the Company (or its designated physician)
shall jointly appoint a third party physician to examine Executive and determine
whether Executive is Disabled.
(e)    “Good Reason” means, without Executive’s written consent, (i) a material
diminution of Executive’s annual Base Salary, target Annual Bonus, target annual
equity-based compensation opportunity, or other annual incentive compensation
opportunities, in each case, as in effect on the Effective Date and as may be
increased from time to time; (ii) a material reduction in Executive’s authority,
duties or responsibilities; (iii) Executive being required to relocate
Executive’s principal place of employment with the Company more than fifty (50)
miles from Executive’s principal place of employment as of the Effective Date,
it being understood that Executive may be required to travel frequently in
connection with Executive’s position as set forth herein and that prolonged
periods away from Executive’s principal residence shall not constitute Good
Reason; or (iv) failure of any successor to the Company following a Change in
Control to assume this Agreement and the obligations hereunder. A termination of
employment by Executive shall not be deemed to be for Good Reason unless (A)
Executive gives the Company written notice describing the event or events which
are the basis for such termination within sixty (60) calendar days after the
event or events occur, (B) such grounds for termination (if susceptible to
correction) are not corrected by the Company within thirty (30) calendar days of
the Company’s receipt of such

10

--------------------------------------------------------------------------------




notice (“Correction Period”), and (C) Executive terminates Executive’s
employment no later than thirty (30) calendar days following the Correction
Period.
(f)    “Qualified Event” means any of the following: (i) a straight listing of
the Shares on the New York Stock Exchange, NASDAQ or on any other nationally
recognized stock exchange; (ii) an underwritten public offering of the Shares
pursuant to an effective registration statement under the Securities Act of
1933, as amended from time to time, which the Shares are approved for listing or
quotation on the New York Stock Exchange, NASDAQ or on any other nationally
recognized stock exchange; or (iii) a reverse merger of the Company into an
existing publicly held company or its acquisition subsidiary, resulting in the
Shares first becoming listed on the New York Stock Exchange, NASDAQ or on any
other nationally recognized stock exchange.
(g)    “Retail Business” means the retail business segment of the Company as
defined in the Company’s public filings.
(h)    “Sale of the Retail Business” means a sale or disposition (other than to
an Affiliate) of all or substantially all of the assets of the Retail Business
in any single transaction or series of related transactions.
(i)    “Shares” means shares of the common stock of the Company and any
successor security or interest.
12.    Indemnification and Insurance. From the Effective Date through at least
the sixth anniversary of Executive’s termination of employment from the Company,
Executive shall be entitled to indemnification by the Company to the fullest
extent permitted by the Company’s Charter, bylaws, or equivalent organizational
documents on the date hereof; provided, however, that the Company shall not be
required to pay any amounts under any such indemnification policy except upon
receipt of an unsecured undertaking by Executive to repay any such amounts as
are ultimately determined by a final judgment of a court of competent
jurisdiction that Executive is not entitled to indemnification by the Company.
Executive also will be covered under a directors and officers insurance policy
maintained by the Company on terms no less favorable than those provided to any
other officer or director. In the event of a sale of all or substantially all of
the assets of the Company, the Company will purchase a tail insurance policy
with the same scope, limits, and exclusions as the directors and officers
insurance policy in effect before such sale, except that such tail policy shall
be non-cancellable, with a six-year term, no deductibles, and subject to
non-imputation, and the Company will escrow an amount sufficient to cover any
retention amounts that may be known, as well as the amount for claims and
circumstances known to the Company before such sale. The Company’s obligations
under this Section will survive the termination or expiration of this Agreement
and any termination of Executive’s employment with the Company for any reason,
subject to the terms of the applicable policy as may be in effect at the
Company.
13.    Successors and Assigns. This Agreement and all rights hereunder are
personal to Executive and shall not be assignable by Executive; provided,
however, that any amounts that shall have become payable under this Agreement
prior to Executive’s death shall inure to the benefit of Executive’s heirs or
other legal representatives, as the case may be. This Agreement shall be binding
upon and inure to the benefit of the Company’s successors, including any entity

11

--------------------------------------------------------------------------------




that succeeds to the business and interests of the Company whether by merger,
consolidation, purchase of assets or otherwise, of all or substantially all of
the Company’s assets and business. In the event that Executive dies, any monies
that are due and owing to Executive under this Agreement as of the date of
Executive’s death shall be paid to Executive’s surviving spouse, if any, or to
Executive’s estate.
14.    Blue-Penciling; Severability. In the event that any provision of this
Agreement is determined to be partially or wholly invalid, illegal,
unenforceable, or unreasonable or excessive as to duration, geographic scope, or
activity, then such provision shall be modified or restricted to the extent
necessary to make such provision valid, binding and enforceable. Any provision
that is modified shall be construed by limiting and reducing it to the maximum
time, geographic or scope limitations, as the case may be, so as to be
reasonable and enforceable to the extent compatible with the applicable law. If
such provision cannot be modified or restricted, then such provision shall be
deemed to be excised from this Agreement, provided that the binding effect and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired in any manner.
15.    Amendment. This Agreement may not be amended orally; it may only be
amended in a writing signed by Executive and a duly authorized representative of
the Company.
16.    Notices. Any notices to be given under this Agreement may be made by
personal delivery, e-mail, or recognized overnight courier. Notice by personal
delivery or courier will be deemed made on the date of actual receipt.
Notice to the Company shall be addressed to:
Scott Wilton
Executive Vice President, General Counsel and Secretary, InvenTrust Properties
Corp.
2809 Butterfield Road
Oak Brook, IL 60523
With a copy to:


Latham & Watkins LLP
355 S. Grand Avenue
Los Angeles, CA 90071
Attention: David Taub
Notice to Executive shall be addressed to Executive at the home address most
recently provided to the Company.
17.    Governing Law. This Agreement shall be governed by and enforceable in
accordance with the laws of the State of Maryland as applicable to contracts
executed and performed within such state, without regard to the application of
any choice-of-law rules that would result in the application of another state’s
laws.

12

--------------------------------------------------------------------------------




18.    Arbitration.
(a)    The Company and Executive mutually consent to the resolution by final and
binding arbitration of any and all disputes, controversies or claims related in
any way to Executive’s relationship with the Company and its parents and
affiliates, including, but not limited to, any dispute, controversy or claim of
alleged discrimination, harassment or retaliation (including, but not limited
to, claims based on race, sex, sexual preference, religion, national origin,
age, marital or family status, medical condition, handicap or disability); any
dispute, controversy or claim arising out of or relating to this Agreement or
the breach of this Agreement; and any dispute as to the arbitrability of a
matter under this Agreement (collectively, “Claims”); provided, however, that
nothing in this Agreement shall require arbitration of any Claims which, by law,
cannot be the subject of a compulsory arbitration agreement.
(b)    All Claims shall be resolved exclusively by arbitration administered by
JAMS under its Employment Arbitration Rules and Procedures then in effect (the
“JAMS Rules”). Notwithstanding the foregoing, the Company and Executive shall
have the right to (i) seek a restraining order or other injunctive or equitable
relief or order in aid of arbitration or to compel arbitration, from a court of
competent jurisdiction, or (ii) interim injunctive or equitable relief from the
arbitrator pursuant to the JAMS Rules, in each case to prevent any violation of
this Agreement. The Company and Executive must notify the other party in writing
of a request to arbitrate any Claims within the same statute of limitations
period applicable to such Claims.
(c)    Any arbitration proceeding brought under this Agreement shall be
conducted before one arbitrator in DuPage County, Illinois, or such other
location to which the parties mutually agree. The arbitrator shall be selected
in accordance with the JAMS Rules, provided that the arbitrator shall be an
attorney with significant experience in employment matters. Each party to any
dispute shall pay its own expenses, including attorneys’ fees; provided,
however, that the Company shall pay all costs and fees that Executive would not
otherwise have been subject to paying if the claim had been resolved in a court
of law and, to the extent required by applicable law for this arbitration
provision to be enforceable, the Company shall reimburse Executive for any
reasonable travel expenses incurred by Executive in connection with Executive’s
travel to Illinois for any arbitration proceedings. The arbitrator will be
empowered to award either party any remedy at law or in equity that the party
would otherwise have been entitled to had the matter been litigated in court,
including, but not limited to, general, special and punitive damages, injunctive
relief, costs and attorney fees; provided, however, that the authority to award
any remedy is subject to whatever limitations, if any, exist in the applicable
law on such remedies. The arbitrator shall issue a decision or award in writing
stating the essential findings of fact and conclusions of law, and the
arbitrators shall be required to follow the laws of the State of Maryland
consistent with Section 17 of this Agreement.
(d)    Any judgment on or enforcement of any award, including an award providing
for interim or permanent injunctive relief, rendered by the arbitrator may be
entered, enforced or appealed in any court having jurisdiction thereof. Any
arbitration proceedings, decision or award rendered hereunder, and the validity,
effect and interpretation of this arbitration provision, shall be governed by
the Federal Arbitration Act, 9 U.S.C. § 1 et seq.

13

--------------------------------------------------------------------------------




(e)    It is part of the essence of this Agreement that any Claims hereunder
shall be resolved expeditiously and as confidentially as possible. Accordingly,
the Company and Executive agree that all proceedings in any arbitration shall be
conducted under seal and kept strictly confidential. In that regard, no party
shall use, disclose or permit the disclosure of any information, evidence or
documents produced by any other party in the arbitration proceedings or about
the existence, contents or results of the proceedings except as necessary and
appropriate for the preparation and conduct of the arbitration proceedings, or
as may be required by any legal process, or as required in an action in aid of
arbitration or for enforcement of or appeal from an arbitral award. Before
making any disclosure permitted by the preceding sentence, the party intending
to make such disclosure shall give the other party reasonable written notice of
the intended disclosure and afford such other party a reasonable opportunity to
protect its interests.
19.    Captions and Headings. Captions and paragraph headings are for
convenience only, are not a part of this Agreement, and shall not be used to
construe any provision of this Agreement.
20.    Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original, but both of which when taken together shall
constitute one Agreement. Signatures may be exchanged by facsimile or email.
21.    Survival. The respective obligations of, and benefits accorded to, the
Company and Executive as provided in Section 2(b), 3(e), 4, 5, 6, 7, 8, 9, 10,
11, 12, 13, 14 and 18 of this Agreement shall survive the expiration or earlier
termination of this Agreement. Without limiting the foregoing, Executive
acknowledges and agrees that Executive’s obligations under Section 6 of this
Agreement shall survive the cessation of Executive’s employment with the Company
for whatever reason.
22.    Entire Agreement. This Agreement sets forth the entire agreement between
the Company (or any of its affiliates) and Executive with respect to its subject
matter, and merges and supersedes all prior discussions, negotiations,
representations, proposals, agreements and understandings of every kind and
nature between the Company (or any of its affiliates) and Executive, including
the Prior Agreement. Executive and the Company represent that, in executing this
Agreement, each party has not relied upon any representation or statement made
by the other party, other than those set forth herein, with regard to the
subject matter, basis or effect of this Agreement.
[Signature page follows]





14

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and Executive have executed this Agreement on
the date first written above.


InvenTrust Properties Corp.
 
Executive
 
 
 
 
 
 
/s/ Thomas P. McGuinness
 
/s/ Scott W. Wilton
By: Thomas P. McGuinness
 
Scott W. Wilton
Title: President and Chief Executive Officer
 
 








